DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckhusen (US 4,986,084) in view of Senf (US 2018/0087813) and Cooling Post (https://www.coolingpost.com/uk-news/r448a-the-choice-as-r404a-production-ends/ “R448A the Choice as R404A Production Ends”).
	As to claim 1, Beckhusen teaches a refrigeration system 10 capable of cooling an object using evaporator 24 and preventing system overheating, the system comprising:
	an evaporator coil 24 configured in a manner so as to be capable of cooling an object by refrigerant flowing through coil 24;
	a compressor 12 that receives the refrigerant downstream from the evaporator coil 24 and increases a pressure of the refrigerant;
	a condenser 16 that receives the refrigerant downstream from the compressor 12 and cools the refrigerant;

	a bypass coolant valve 32 that also receives the refrigerant downstream from the condenser 16, wherein the compressor 12 also receives the refrigerant downstream from the bypass coolant valve, and wherein the refrigerant received by the compressor 12 from the valve 32 bypasses the evaporator coil 24 to prevent overheating of the compressor (Fig. 1; col. 1, lines 5-22, 45-47, and 54-59).
	Beckhusen is silent regarding any specific type of refrigerant used in the system. However, Beckhusen does teach that the system is a transport system (col. 1, lines 5-7) and Senf teaches that R448a is a refrigerant being used in place of R404a in refrigerated transport systems (paragraph 3). Additionally, Cooling Post teaches that R448a is a desirable refrigerant due to its low global warming potential as well as its non-toxic, non-flammable, and energy efficient nature (fifth paragraph). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Beckhusen to use R448a refrigerant as taught by Senf and Cooling Post in order to provide an energy efficient operation that minimizes harmful effects on the environment.
	As to claims 2 and 4, Beckhusen teaches a sensor 33 configured to sense temperature of the refrigerant entering the compressor 12, wherein the bypass valve 32 is adjustable to vary a refrigerant flow based on the temperature sensed by sensor 33 (col. 1, lines 55-57; col. 2, lines 45-60).
As to claim 3, Beckhusen teaches that the expansion valve 20 is configured to provide a flow rate to maintain a superheat (col. 2, lines 25-30) and thus is capable of providing a constant mass flow rate therethrough.
	As to claim 10, Beckhusen teaches an evaporator 24 configured in a manner so as to be capable of cooling adjacent air and/or objects and thus the system is capable of cooling a freeze barrel configured to cool a beverage contained therein.
	As to claims 11-14 and 20, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Beckhusen.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beckhusen in view of Senf and Cooling Post as applied in the claim rejections above, and further in view of Furuya (US 6,327,868).
	As to claim 5, Beckhusen is silent regarding the specific control scheme of the sensors and valves. However, Furuya teaches that it is known to utilize a controller to process a sensor signal and provide a control response to a valve to enable a fine control (col. 3, lines 55-62). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Beckhusen to utilize a controller as taught by Furuya to control the mass flow rate of the refrigerant through the bypass coolant valve 32 based on the temperature of the refrigerant sensed by the sensor 33 because it would result in a more precise valve control to ensure compressor temperature is maintained at a desired level.
	As to claim 6, Beckhusen teaches controlling the bypass valve 32 such that refrigerant flows therethrough only when the sensed temperature exceeds a predetermined threshold (col. 2, lines 40-50).
	As to claim 7, Beckhusen does not explicitly teach an accumulator. However, Furuya teaches that it is known to utilize a suction accumulator 7 (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Beckhusen to utilize an accumulator as taught by Furuya in order to ensure that only gaseous refrigerant is supplied to the compressor 12.
	As to claim 8, Beckhusen, as modified, teaches sensor 33 downstream of bypass line 30 and all other low side components (Beckhusen, Fig. 1). The accumulator 7 of Furuya is located upstream of a bypass (Fig. 1). Therefore, when making the modification as discussed in claim 7 above the accumulator would be arranged such that the compressor 12 receives the refrigerant downstream of the accumulator via a suction line, and wherein the sensor 33 is operatively coupled to sense the characteristic of the refrigerant within the suction line
	As to claims 15-18, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the modified apparatus of Beckhusen.

Response to Arguments
Applicant’s arguments, see page 7, filed 2/10/2021, with respect to the drawing objections, claim objections, and claim rejections under 35 U.S.C. 112(d) have been fully considered and are persuasive. Said objections/rejections have been withdrawn. 
Applicant’s arguments, see pages 7-8, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the previously cited art did not explicitly teach using R448a refrigerant. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Senf (US 2018/0087813) and Cooling Post (https://www.coolingpost.com/uk-news/r448a-the-choice-as-r404a-production-ends/ “R448A the Choice as R404A Production Ends”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763